DETAILED ACTION
RE: Johnson et al.
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	The numbering of claims 31-40 is incorrect.  The claims have been re-numbered under 37 CFR 1.126 as claims 31-41.
4.	Claims 31-41 are pending. Claims 1-30 are canceled.  Claim 31 has been amended. 
5.	Claims 31-41 are under examination.

Objections Withdrawn
6.	The objection to claim 31 for the recitation of a light chain IgG constant rejection. 
is withdrawn in view of applicant’s amendment to the claim. 



Rejections Withdrawn
7.	The rejection of claims 31-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of applicant’s amendment to the claims. 
8.	The rejection of claims 31-41 under 35 U.S.C. 101 because the claimed invention is directed to nature product without significantly more is withdrawn in view of applicant’s amendment to the claims. 
9.	The rejection of claims 31-39 and 41 under 35 U.S.C. 102(a)(1) as being anticipated by Lou et al. (bioRxiv, posted on 6/6/2020), as evidenced by Yuan et al. (bioRxiv, posted on 5/19/2020) is withdrawn in view of applicant’s amendment to the claims. 
10.	The rejection of claims 31-41 under 35 U.S.C. 103 as being unpatentable over Lou et al. (bioRxiv, posted on 6/6/2020), as evidenced by Yuan et al. (bioRxiv, posted on 5/19/2020), in view of Johnson et al. (WO2016/200577A1, pub. date: 12/15/2016, IDS filed on 6/2/2022) is withdrawn in view of applicant’s amendment to the claims. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 31-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Claim 31 is drawn to a pharmaceutical composition comprising: at least 100 unique human recombinant antibodies specifically binding to SARS-CoV-2 receptor binding domain (RBD) or SARS-CoV-2 spike S1 with EC50 lower than 0.001 mg/ml, a pharmaceutically acceptable excipient, and a compound selected from benzalkonium chloride, benzyl alcohol, benzoic acid, salicylic acid, thimerosal, phenethyl alcohol, methylparaben, propylparaben, chlorhexidine, sorbic acid and hydrogen peroxide in an amount effective to preserve the pharmaceutical composition, 
wherein each of the recombinant antibodies is an IgG antibody comprising a cognate pair of heavy chain and light chain variable regions; and generated from a construct encoding a light chain variable region, a kappa or lambda-type light chain constant region, a heavy chain variable region, and a heavy chain IgG constant region; and wherein each of the cognate pair of heavy chain and light chain variable regions comprises a heavy chain variable region and a light chain variable region from a single cell out of a blood sample from a donor exposed to an antigen of SARS CoV-2. 
Claim 39 is drawn to the pharmaceutical composition of claim 31, comprising at least 1000 recombinant antibodies specifically binding to SARS-CoV-2 receptor binding domain (RBD) or SARS-CoV-2 spike S1.  
Claim 40 is drawn to the pharmaceutical composition of claim 31, comprising at least 10,000 recombinant antibodies specifically binding to SARS-CoV-2 receptor binding domain (RBD) or SARS-CoV-2 spike S1.
The claims encompass a composition comprising 100 antibodies, 1,000 antibodies or 10,000 antibodies defined with particular functional properties, i.e. binding to SARS-CoV-2 RBD or spike S1 with an EC50 lower than 0.001 mg/ml.
Chi et al. (Science, 2020, 369: 650-655) discloses that anti-CARS-CoV-2 spike protein antibodies isolated from convalescent Covid-19 patients have different EC50, and the EC50 can be greater than 10,000 ng/ml or as low as 3 ng/ml (see Fig.2A, reproduced below). 

    PNG
    media_image1.png
    543
    414
    media_image1.png
    Greyscale

The instant claims require the 100, 1,000, or 10,000 antibodies to have an EC50 lower than 0.001 mg/ml (1000 ng/ml). However, the state of art is that many antibodies isolated from convalescent Covid-19 patients have an EC50 greater than 1000 ng/ml (see yellow shading and white shading of Fig. 2A of Chi).
The specification discloses libraries having an EC50 value of lower than 0.001 mg/ml. However, the specification does not disclose the identity of the antibodies in each of the libraries. While the specification teaches how to make an antibody library having an EC50 lower than 0.001 mg/ml, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
There is no antibody structure recited that would be expected to provide the claimed functional properties. Absent some indication of what antibody structures might fall within the claims, the claims are so broad as to encompass any antibodies having the recited functional properties. It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, other antibody libraries that bind SARS-CoV-2 RBD or spike S1 were known in the art.  But the claimed functional language (with EC50 lower than 0.001 mg/ml), without more, is insufficient to distinguish those antibodies from the currently claimed antibodies. Without further testing, one cannot identify which 100, 1,000, 10,000 antibodies together can bind SARS-CoV-2 RBD or spike S1 with an EC50 value lower than 0.001 mg/ml. 
The disclosure therefore does not show that applicant was in possession of the invention as broadly claimed at the time the application was filed.  
	

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 31-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (bioRxiv, posted on 6/6/2020), in view of Johnson et al (WO2016/200577A1, pub. date: 12/15/2016, IDS filed on 6/2/2022), and Kaisheva et al. (US 2004/0009168A1, pub. Date: 1/15/2004) and 
Regarding claims 31-34, and 37-38, Lou et al. teaches generation of antibody libraries from 17 different COVID-19 recovered patients and screening of neutralizing antibodies to SARs-CoV-2 (pages 7, 8 and 16). The library is generated using B cells from blood samples of COVID-19 convalescent patients (paged 7, 16 and Fig.1). After 3 rounds of panning, 456 positive phage clones were obtained with high affinity to RBD (receptor binding domain of SARs-CoV-2) (pages 3 and 8). The positive clones were sequenced and reconstituted into whole human IgG (page 3). The antibody library comprising at least 456 scFv antibodies with high affinity to SARs-Cov-2 RBD can be used pharmaceutically. Buffer or water reads on a pharmaceutically acceptable excipient. At least 456 antibodies with high affinity to SARs-CoV-2 RBD meets the limitations of at least 100 recombinant antibodies.  Lou et al. teaches that the isolated antibodies have EC50 lower than 0.001 mg/ml (which equals to 6.67 nM), for example an EC50 of 1.404 nM (see Fig. 4).  An EC50 lower than 0.001 mg/ml against a SARS-CoV-2 receptor binding domain (RBD) appears to be at least 100-fold, 300-fold or 500-fold lower compared to a plasma sample from the donor exposed to the antigen of SARS CoV-2. 
Regarding claim 35, Lou et al. teaches that EC50 were measured by anti-SARS-CoV-2 ELISA (Fig. 4 and page 11). 
Regarding claim 36, Lou teaches that the positive clones were sequenced and reconstituted into whole human IgG1 (page 17).
Regarding claim 39, Lou et al. teaches after three rounds of panning, 1728 phage clones were obtained (page 8, last para), which meets the limitation of at least 1000 recombinant antibodies recited in claim 38.
Lou et al. does not teach that the library comprises at least 100, 1,000, or 10,000 recombinant antibodies with an EC50 lower than 0.001 mg/ml. Lou does not teach amplifying a polynucleotide encoding the cognate pair of heavy chain and light chain variable regions from a single cell by overlap extension reverse transcriptase polymerase chain reaction (OE-RT-PCR). Lou does not teach a perseverative such as benzyl alcohol.
Johnson et al. teaches a method for preparing a recombinant immunoglobulin library, comprising providing immune cells (which may be B cells) from at least one mammalian (which may be human) donor; isolating in a plurality of monodisperse droplets single immune cells from said primary immune cells; generating a plurality of recombinant fusion polynucleotides each comprising a first polynucleotide encoding a heavy chain variable domain and a second polynucleotide encoding a light chain variable domain, wherein said heavy chain variable domain and light chain variable domain on each of said plurality of recombinant fusion polynucleotides are a cognate pair from one of said isolated primary immune cells, wherein each of said plurality of recombinant fusion polynucleotides further comprise a linker polynucleotide linking said first and second polynucleotides; circularizing each of said plurality of linear recombinant fusion polynucleotides; and inserting a third polynucleotide comprising a sequence encoding a promoter and a sequence encoding a constant region (such as IgG1 constant region) between said first and second polynucleotide in each of said circularized recombinant fusion polynucleotides, thereby generating at least 1,000, 10,000, 100,000, or 1,000,000 unique recombinant immunoglobulin expression constructs, thereby generating a recombinant immunoglobulin library, wherein said at least one mammalian donor was exposed to a pathogen (claims 1-6, [0027] and [0171]), wherein the step of generating recombinant fusion polynucleotide comprises using overlap extension RT-PCR to fuse and amplify the first variable domain and second variable domain ([0017], [0024], [00162]). 
Kaisheva et al. teaches a pharmaceutical formulation comprising an antibody with one or more preservatives (abstract). Kaisheva et al. teaches that the formulation is effective in inhibiting the growth of microorganisms and retains the physical, chemical and biological stability of the antibody (abstract and [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Johnson to generate a recombinant antibody library comprising at least 1,000, 10,000, 100,000, or 1,000,000 unique recombinant anti-SARS-CoV-2 RBD antibodies each comprising natively paired VH/VL and further use the method of Lou to select 100, 1,000 or 10,000 antibodies having EC50 lower than 0.001 mg/ml in view of Lou and Johnson. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Johnson et al. teaches a method for preparing a recombinant antibody library comprising 1,000, 10,000, 100,000, or 1,000,000 unique recombinant antibodies from B cells of patients exposed to a pathogen, the method comprising isolating single B cells from the patients, generating a plurality of recombinant fusion polynucleotides each comprising a first polynucleotide encoding a heavy chain variable domain and a second polynucleotide encoding a light chain variable domain by overlap extension RT-PCR, wherein said heavy chain variable domain and light chain variable domain on each of said plurality of recombinant fusion polynucleotides are a cognate pair from one of said isolated primary immune cells, and inserting a third polynucleotide comprising a sequence encoding a constant region (such as IgG1 constant region) between said first and second polynucleotide in each of the recombinant fusion polynucleotides (claims 1-6, [0027]), and Lou teaches selecting antibodies having high binding affinity to SARS-CoV-2 RBD by panning of the antibodies over SARS-CoV-2 RBD for three rounds.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further formulated neutralizing antibodies with a preservative such as benzyl alcohol in view of Kaisheva. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Lou teaches that the neutralizing antibodies are potential therapeutic agents for the treatment of COVID-19 and Kaisheva et al. teaches that a pharmaceutical formulation comprising antibody with one or more preservatives is effective in inhibiting the growth of microorganisms and retains the physical, chemical and biological stability of the antibody (abstract and [0035]).
The antibody library comprising at least 100, 1000, or 10,000 antibodies each comprising natively paired VH/VH and having high affinity to SARS-Cov-2 RBD, generated by sequencing single B cells from blood samples of convalescent patients, panning over SARS-Cov-2 RBD for at least three rounds according to Lou and Johnson, would be expected to have a EC50 lower than 0.001 mg/ml, and have at least 100-fold, 300-fold or 500-fold lower EC50 against a SARS-CoV-2 receptor binding domain (RBD) compared to a plasma sample from the donor exposed to the antigen of SARS CoV-2. 

Applicant’s Argument I: A prima facie case of obviousness cannot be made
	The response states that Lou fails to disclose a pharmaceutical composition comprising at least 100 recombinant antibodies. Lou discloses only four human antibodies as potential therapeutic antibodies for treating COVID-19. Although Lou discloses a library with a large number of antibodies, only four antibodies in the library were identified as potential therapeutics. Although more than 400 positive clones were identified to bind with RBD by ELISA assay, only part of them could block the interaction between RBD and ACE2 significantly, suggesting that not all epitopes in the RBD involved in binding with ACE2. Lou emphasizes that "engineering antibody that targets a specific functioning epitope on an RBD is more important than finding high-affinity, tight-binding mAb." Thus, Lou discloses the library only as an intermediary in the process of identifying therapeutic antibodies and provides no teaching or suggestion that the library itself can be used as a pharmaceutical composition further comprising a pharmaceutically acceptable excipient and a preservative as claimed. Johnson fails to remedy the deficiencies of Lou. Lou explicitly states that "[a]although different approaches have been performed to develop the therapeutic antibodies for infectious diseases, phage display library still persist[s] as the common method for generation of recombinant antibodies against various targets for biomedical applications and research. Till to now, up to 9 fully human therapeutic antibodies discovered via phage display were approved by the Food and Drug Administration (FDA)." See Lou at page 12. Thus, a person of ordinary skill reading Lou would not have motivated to look to Johnson to use a different approach for generating a recombinant antibody library. Additionally, even if a person of ordinary skill made a recombinant antibody library using Johnson's method, Lou fails to disclose use of such a library comprising "at least 100 recombinant antibodies" as a pharmaceutical composition. Lou uses an antibody library for screening and identifying individual monoclonal antibodies for neutralizing SARS-CoV-2, rather than as a pharmaceutical composition without further screening and selection process. Thus, Lou in combination with Johnson would not have made it obvious to formulate a pharmaceutical composition comprising the antibody library, a pharmaceutically acceptable excipient and a preservative as claimed. 

Response to Argument I 
Applicant’s arguments have been carefully considered but are not persuasive because the term “pharmaceutical” is intended use. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
A "mere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable." In re Zierden, 411 F.2d 1325, 1328 (CCPA 1969). 
In the instant case, the antibody library comprising at least 100, 1000, or 10,000 antibodies each comprising natively paired VH/VH and having high binding affinity to SARS-CoV-2 RBD, generated by sequencing single B cells from blood samples of convalescent patients, and panning over SARS-CoV-2 RBD for three rounds according to Lou and Johnson, are capable of performing the intended pharmaceutical use. 
Applicant’s arguments that only four antibodies were identified as potential therapeutic are not persuasive. Lou only selected 19 scFv clones (converted to IgG) for evaluation (page 8, last para). Among the 19 IgG antibodies, 4 antibodies can block the binding of RBD to hACE2 overexpressed 293T cells (page 10, line 1). Furthermore, when one uses the method of Johnson to generate a recombinant antibody library comprising 10,000, 100,000, or 1,000,000 unique antibodies each comprising natively paired VH/VH and panning over SARS-CoV-2 RBD for three rounds according to Lou, one would have produced the claimed antibody composition (library). It would have been obvious to one of ordinary skill in the art to screen and identify as many as 100, 1000, or 10,000 antibodies having an EC50 lower than 0.001 mg/ml.

Applicant’s Argument II: the claimed composition provides unexpected results
The Declaration of Dr. Adam Adler states that the claimed composition has unexpected results:
1. 	The claimed composition can bind a broader variety of target antigens than IVIG or a monoclonal antibody (page 4, para 8). While rCIG (recombinant anti-coronavirus-19 hyperimmune gammaglobulin) and the mAb had binding responses to all SARS-CoV-2 variants, only rCIG bound SARS-CoV-RBD. The mAb did not bind SARS-CoV-RBD. IVIG had no specific responses to SARS-CoV-2, SARS-CoV or MERS (page 5, para 9 and 10, and Fig. 22). 
2.	The claimed composition has a neutralization activity against a broader variety of target antigens than IVIG or a monoclonal antibody (para 11-15). The claimed composition has neutralization activity against new SARS-CoV-2 pseudotypes (e.g., beta, gamma, omicron) and the neutralization activity against some of the new variants (e.g., beta, gamma) is as strong as the neutralization activity against older, prevalent variants. These unexpected properties of the claimed composition have great values, because they suggest that the composition would be effective in treating a wider range of viral infection, not limited to SARS-CoV-2 or existing variants of SARS-CoV-2. For example, the claimed composition can neutralize omicron and possibly other future variants, unlike other major therapeutics which were found powerless against omicron.
3.	The claimed composition has ACE2-mediated neutralization activities against SARS-CoV-2 comparable to a neutralizing monoclonal antibody (para 16-18). The response states that since the claimed composition (i.e., sorted libraries for rCIG) comprises "at least 100 recombinant antibodies", which have not been selected for their neutralizing activities, the concentration and purity levels of neutralizing antibodies in the composition are expected to be lower than in a composition of a monoclonal antibody which has already been selected for its neutralizing activity. Thus, the rCIG libraries were expected to have a higher neutralization IC50 compared to a composition containing a pre-selected neutralizing, monoclonal antibody. 
4. The claimed composition of naturally paired antibodies is likely to have significantly better neutralization potency against SARS-CoV-2 than randomly paired antibodies. The response states that our finding that rCIG comprising antibodies with cognate pairs of heavy chain and light chain variable regions has a high neutralization titer against SARS- CoV-2 and suggests that it would have better neutralization activity against SARS-CoV-2 compared to antibodies comprising random pairs of heavy chain and light chain variable regions.

Response to Argument II 
Applicant’s arguments, the Declaration of Dr. Adam Adler and the supporting documents (Max Kozlov, and Banach) have been carefully considered but are not persuasive. The combination of Lou and Johnson teaches/suggests generation of an antibody library comprising at least 100, 1000, or 10,000 antibodies each comprising natively paired VH/VH and having high binding affinity to SARS-CoV-2 RBD by sequencing single B cells from blood samples of 17 convalescent patients and selecting the antibodies having high binding affinity to SARS-Cov-2 RBD by panning over SARS-Cov-2 RBD for three rounds. The binding affinity of the library has been enriched by three rounds of panning over SARS-Cov-2 RBD. Therefore, one of ordinary skill in the art would expect that the affinity enriched antibodies to have higher binding affinity to SARS-CoV-2 RBD than IVIG (intravenous IG) and some monoclonal antibodies isolated directly from a convalescent patient. One of ordinary kill in the art would also expect that the library (comprising multiple antibodies binding to different epitopes, i.e. polyclonal) to bind a broader variety of target antigens and to neutralize against a broader variety of target antigens than a monoclonal antibody (which binds to a single epitope), or IVIG (polyclonal but unlike the antibody library, their binding affinity has not been enriched).
Furthermore, it has been recognized in the prior art that a library comprising antibodies having natively paired VH and VL functions better than a library comprising antibodies having non-cognate paring of VH and VL, as evidenced by Wang et al. (Nat Biotechnol, 2018, 36(2), 152-155). Wang et al. teaches that the non-cognate pairing of VH and VL sequences in these libraries frequently gives rise to antibodies with lower selectivity and inferior biophysical properties compared to authentic human immunoglobulins (page 2, para 2).

Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HONG SANG/Primary Examiner, Art Unit 1643